Case 8:18-cv-02116-WFJ-SPF Document 124 Filed 10/21/20 Page 1 of 4 PageID 3790




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION

 JULIE V. DEGRAW,

       Plaintiff,

 v.                                                CASE NO. 8:18-cv-2116-T-02SPF
 BOB GUALTIERI and
 GREGORY GOEPFERT,

      Defendants.
 ______________________________/

                                       ORDER

       This cause comes before the Court on the Proposed Bill of Costs (Dkt. 122)

 filed by Defendants Bob Gualtieri and Gregory Goepfert, and Plaintiff’s objections

 (Dkt. 123). After careful review and consideration, the Court finds the proposed

 costs taxable.

                                  Recoverable Costs

       Costs other than attorney’s fees “should be allowed to the prevailing party”

 unless a federal statute, the federal rules, or court order provides otherwise. Fed.

 R. Civ. P. 54(d)(1). The prevailing party may recover the costs of “making copies

 of any materials where the copies are necessarily obtained for use in the case.” 28

 U.S.C. § 1920(4). Copies attributable to discovery are recoverable under §

 1920(4). EEOC v. W & O, Inc., 213 F.3d 600, 623 (11th Cir. 2000) (citing Desisto

 College, Inc. v. Town of Howey-in-the-Hills, 718 F. Supp. 906, 913 (M.D. Fla.
Case 8:18-cv-02116-WFJ-SPF Document 124 Filed 10/21/20 Page 2 of 4 PageID 3791




 1989), but declining to follow Desisto on other grounds). To determine whether

 the copies were necessarily obtained for use in the case, the standard is whether the

 prevailing party could have “reasonably believed” that it was necessary to copy the

 documents at the time of copying. Watson v. Lake Cnty., 492 F. App’x 991, 997

 (11th Cir. 2012) (citing W & O, Inc., 213 F.3d at 623). The costs of copies made

 for the convenience of counsel, however, are not allowed. Id.

                                Photocopying/Printing Costs

        Defendants request the costs of copying 25,526 pages at $0.15 per page for a

 total of $3,828.90. Dkt. 122-1 at ¶¶ 12–26; Dkt. 122-6. Of the total, Plaintiff

 seeks a reduction for 16,416 pages copied in the amount of $2,462.20.1 Plaintiff

 challenges 1) the copying of Defendants’ document production to Plaintiff of 8,119

 pages of the total 12,688, 2) the additional, second copying of the remaining 4,569

 pages containing redactions of privileged and confidential information, and 3) the

 printing of all pleadings and court orders (3,728 pages) from CM/ECF. 2

 Discovery

        The first two categories cover documents attributable to discovery. Plaintiff

 objects to the need for Defendants to have copied all 12,688 pages of their




 1
   Costs for printed or electronically recorded transcripts ($11,148.36), witness fees ($120.00),
 and costs of obtaining hospital records ($93.00) are recoverable. Plaintiff does not object to
 these items.
 2
   CM/ECF stands for Case Management/Electronic Case Filing.
                                                  2
Case 8:18-cv-02116-WFJ-SPF Document 124 Filed 10/21/20 Page 3 of 4 PageID 3792




 documents responsive to Plaintiff’s five separate document requests. Making

 paper copies was unnecessary, Plaintiff argues, because “Defendants produced the

 documents to Plaintiff on a disk, not in a paper format.” Dkt. 123 at ¶ 5. Plaintiff

 claims Defendants have not provided a detailed explanation why the pages were

 not initially scanned as opposed to copied and printed.

       Defendants aver copying the 12,688 pages of responsive documents was

 necessary because the documents first had to be physically located from various

 files. Dkt. 122-1 at ¶¶ 13, 14. Each page had to then be reviewed for potential

 claims of privilege and confidentiality before being produced. Id. at ¶ 14.

 Defendants, primarily by hand, redacted this type of information, which was found

 in 4,569 pages, and copied the marked pages to include in the production set which

 was Bates-stamped. Id. at ¶¶ 15, 16, 18.

       Having been formally requested by Plaintiff, these documents were

 attributable to discovery. W & O, Inc., 213 F.3d at 623; 28 U.S.C. § 1920(4).

 Defendants have fully explained the process of their document search and method

 of review for redactable information before production. The Court finds

 Defendants, as the prevailing parties, have met their burden.

       With respect to Plaintiff’s objection to the “second” copying of the 4,569

 pages containing the redactions, the Court finds the Defendant’s explanation




                                            3
Case 8:18-cv-02116-WFJ-SPF Document 124 Filed 10/21/20 Page 4 of 4 PageID 3793




 sufficiently detailed and plausible to warrant taxation. These costs will not be

 reduced.

 Pleadings/Court orders

       “Copies of pleadings” are generally recoverable. Desisto College, 718 F.

 Supp. at 913. Although extra copies of filed pleadings are considered obtained for

 the convenience of counsel, the first copy made is not. Id. Plaintiff cites no

 authority to the contrary. The Court finds the 3,728 pages of pleadings and court

 orders taxable.

       It is therefore ORDERED AND ADJUDGED as follows:

       1) Costs are awarded in favor of Defendants in the total amount of

            $15,195.56.

       2) The Courtroom Deputy Clerk is directed to enter a Bill of Costs

            reflecting the amounts shown on the proposed Bill of Costs at docket

            122.

       DONE AND ORDERED at Tampa, Florida, on October 21, 2020.




 COPIES FURNISHED TO:
 Counsel of Record



                                           4
